Exhibit 5.1 Alston&Bird llp One Atlantic Center 1201 West Peachtree Street Atlanta, Georgia 30309-3424 404-881-7000 Fax: 404-881-7777 www.alston.com January 11, 2011 AuthenTec, Inc. 100 Rialto Place, Suite 100 Melbourne, Florida32901 Re: Registration Statement on Form S-3 (No. 333-) Ladies and Gentlemen: We have acted as counsel to AuthenTec, Inc., a Delaware corporation (the“Company”), in connection with the filing of the above-referenced Registration Statement on Form S-3 (the“Registration Statement”) to be filed on the date hereof by the Company with the Securities and Exchange Commission (the“Commission”) under the Securities Act of 1933, as amended (the “Securities Act”). This opinion is being furnished pursuant to Item 16 of Form S-3 and Item 601(b)(5) of Regulation S-K under the Securities Act. The Registration Statement relates to the registration of 13,737,746 shares of common stock, par value $0.01 per share (the “Selling Stockholder Shares”) of the Company, held by certain selling stockholders described in the Registration Statement (the “Selling Stockholders”) for resale. We have examined the Amended and Restated Certificate of Incorporation of the Company, the Second Amended and Restated Bylaws of the Company, records of proceedings of the Board of Directors, or committees thereof, and the Registration Statement.We also have made such further legal and factual examinations and investigations as we deemed necessary for purposes of expressing the opinion set forth herein.In our examination, we have assumed the genuineness of all signatures, the legal capacity of all natural persons, the authenticity of all documents submitted to us as original documents and the conformity to original documents submitted to us as certified, conformed, facsimile, electronic or photostatic copies. As to certain factual matters relevant to this opinion letter, we have relied conclusively upon originals or copies, certified or otherwise identified to our satisfaction, of such records, agreements, documents and instruments, including certificates or comparable documents of officers of the Company and of public officials, as we have deemed appropriate as a basis for the opinion hereinafter set forth.Except to the extent expressly set forth herein, we have made no independent investigations with regard to matters of fact, and, accordingly, we do not express any opinion as to matters that might have been disclosed by independent verification. Atlanta • Charlotte • Dallas • Los Angeles • New York • Research Triangle • Silicon Valley • Ventura County • Washington, D.C. AuthenTec, Inc. January 11, 2011 Page 2 Our opinion set forth below is limited to the laws of the General Corporation Law of the State of Delaware, applicable provisions of the Constitution of the State of Delaware and reported judicial decisions interpreting such General Corporation Law and Constitution, and federal laws of the United States of America to the extent referred to specifically herein.We do not express any opinion herein concerning any other laws. This opinion letter is provided for your use solely in connection with the transactions contemplated by the Registration Statement and may not be used, circulated, quoted or otherwise relied upon for any other purpose without our express written consent.No opinion may be implied or inferred beyond the opinion expressly stated below.Our opinion expressed herein is as of the date hereof, and we undertake no obligation to advise you of any changes in applicable law or any other matters that may come to our attention after the date hereof that may affect our opinion expressed herein. Based upon the foregoing and subject to the limitations, qualifications, exceptions and assumptions set forth herein, it is our opinion that the Selling Stockholder Shares are validly issued, fully paid and non-assessable. We consent to the filing of this opinion letter as exhibit 5.1 to the Registration Statement and to the use of our name under the heading “Legal Matters” in the Prospectus constituting a part thereof.In giving such consent, we do not thereby admit that we are within the category of persons whose consent is required under Section 7 of the Securities Act or the rules and regulations of the Commission thereunder. Very Truly Yours, By:/s/ Alston & Bird LLP
